MEMORANDUM **
Tommie Whayne appeals pro se from the judgment of the district court dismissing for improper venue his action alleging, among other things, that the United States and other entities committed various acts of wrongdoing against him with respect to the calculation and payment of his Social Security benefits. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a dismissal for improper venue. Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1253 (9th Cir. 1997). We affirm.
The district court correctly dismissed Whayne’s action for improper venue because neither Whayne nor any defendant resided in the Northern District of California, and no events or omissions giving rise to Whayne’s claims occurred in the Northern District. See 28 U.S.C. § 1391(e).
Whayne’s “motion to quash” the Appellate Commissioner’s August 17, 2005 order is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.